                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


IN RE:

BARBARA A. BREWER,                                          CASE NO.: 19-02370

DEBTOR.



                              NOTICE OF FILING AFFIDAVIT

       COMES NOW Nationstar Mortgage LLC d/b/a Mr. Cooper, the servicing agent for US

Bank National Association, not in Its Individual capacity but solely as Trustee for the CIM Trust

2017-8 Mortgage-Backed Notes, Series 2017-8, by and through the undersigned Counsel, and

files the attached Affidavit with the Court.




                                                     /s/ Jackson E. Duncan, III
                                                     Jackson E. Duncan, III
                                                     Attorney for Movant
                                                     Nationstar Mortgage LLC d/b/a Mr.
                                                     Cooper, the servicing agent for US
                                                     Bank National Association, not in
                                                     Its Individual capacity but solely as
                                                     Trustee for the CIM Trust 2017-8
                                                     Mortgage-Backed Notes, Series
                                                     2017-8



McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076
205-208-1804
Jackson.Duncan@mccalla.com




Case 19-02370-DSC13          Doc 40-1 Filed 12/23/20 Entered 12/23/20 17:20:26               Desc
                                   Affidavit Page 1 of 4
Case 19-02370-DSC13   Doc 40-1 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Affidavit Page 2 of 4
Case 19-02370-DSC13   Doc 40-1 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Affidavit Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a true and correct copy of the foregoing Motion to the
parties listed below by placing a copy of the same in the United States Mail first-class,
postage prepaid, on this the 23rd day of December, 2020. Debtor's counsel was served
with this motion via electronic filing issued by the Court Clerk to the email address on record
with the Court.

Debtor's Attorney
William Gregory Biddle
greg@biddlefirm.com


and the following by regular U.S. Mail addressed to:


Debtor
Barbara A. Brewer
1531 Granville Avenue
Bessemer, AL 35020

Co-Debtor
Dan Harmon Jr
1531 Granville Avenue
Bessemer, AL 35020

Trustee
Bradford W. Caraway
Chapter 13 Standing Trustee
P O Box 10848
Birmingham, AL 35202-0848


                                                  /s/ Jackson E. Duncan, III
                                                  Jackson E. Duncan, III
                                                  Attorney for Movant

McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, Georgia 30076
205-208-1804
Jackson.Duncan@mccalla.com




Case 19-02370-DSC13         Doc 40-1 Filed 12/23/20 Entered 12/23/20 17:20:26               Desc
                                  Affidavit Page 4 of 4
